Citation Nr: 1421177	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of Guillain-Barre Syndrome (claimed as nerve/muscle damage), to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disease, to include as a result of exposure to Agent Orange.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claim is now appropriately before the RO in Detroit, Michigan.

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder was granted in an April 2013 rating decision.  As this represents a full grant of the issue on appeal, the issue is no longer before the Board.

In April 2014, the Veteran submitted a statement that he had recently been diagnosed with chloracne by the VA.  He waived AOJ review of his statement.

The issue(s) of entitlement to VA benefits for a child with birth defects due to exposure to Agent Orange has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for residuals of Guillain-Barre Syndrome and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's hearing loss has not manifested in hearing acuity worse than a Level I in both ears.

2.  There is no medical evidence of an exceptional patter of hearing loss.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Dingess/Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Service and VA treatment records were obtained.  He was provided the opportunity to present pertinent evidence and testimony.  He was afforded VA examinations in June 2008, May 2011, and March 2013.  All of the examinations included interview with the Veteran and audio testing which conforms to the VA hearing loss criteria, including Maryland CNC word testing results.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  

Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule). 

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the April 2012 VA examiner described the functional effects of the Veteran's hearing loss.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background and Analysis

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in January 2008.  He noted that his disability began in 1980, and that he had not had any treatment for his hearing loss as of the date of his claim.

In June 2008, the Veteran was afforded a VA audio examination.  He complained of difficulty hearing in everyday situations in his home and at work.  He had trouble hearing in crowds, he needs people to repeat themselves frequently, and he has to turn the television up louder to hear it.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 30, 40, 55 and 60 decibels, respectively, for an average of 46.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 20, 30, 55, and 60 decibels, respectively, with an average of 41.25 decibels.  Speech discrimination scores were reported as 88 percent in the right ear, and 92 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that his hearing loss was at least as likely as not a result of his military noise exposure.

Application of 38 C.F.R. § 4.85 Table VI to the June 2008 evaluation results in assignment of a Roman Numeral II for the right ear, and a Roman Numeral I for the left ear.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In August 2009, the Veteran provided a notice of disagreement with his noncompensable hearing loss rating.  He stated that a zero percent rating was "insufficient."

In May 2011, the Veteran was afforded a second VA audio examination.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 25, 35, 50 and 55 decibels, respectively, for an average of 41.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 15, 30, 50, and 55 decibels, respectively, with an average of 37.5 decibels.  Speech discrimination scores were reported as 96 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss would have no significant effect on his occupation.  The examiner noted the Veteran's hearing loss would cause difficulty hearing his wife's voice and hearing in crowds.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2011 evaluation results in assignment of a Roman Numeral I for both ears.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In December 2011, the Veteran reported his hearing loss had worsened.  He requested another hearing test.

In March 2013, the Veteran was afforded a third VA audio examination.  Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 30, 40, 55 and 60 decibels, respectively, for an average of 46.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz  were 25, 35, 55, and 65 decibels, respectively, with an average of 45 decibels.  Speech discrimination scores were reported as 96 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted his daily life by limiting his hearing in general conversations, hearing his wife, and hearing the television.

Application of 38 C.F.R. § 4.85 Table VI to the March 2013 evaluation results in assignment of a Roman Numeral I for both ears.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In a December 2013 statement, the Veteran's representative argued that his current noncompensable evaluation was too low.   He felt that "the present regulation as written on determining compensatory disability levels of hearing loss for VA purposes is too constrained."  The representative noted the Veteran's hearing loss had worsened between the 2011 and 2013 examinations.

The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear in the presence of any background noise.  Nevertheless, the overall objective evidence of record, as detailed above, preponderates against entitlement to a compensable evaluation.  The Veteran was afforded three VA examinations, from 2008 to 2013, to determine the severity of his hearing loss.  His lowest readings, based on VA regulations which include the speech recognition scores, are from his initial 2008 examination.  There his right ear hearing loss met the requirements for a Roman Numeral II; however, this still resulted in a noncompensable rating according to the criteria.  The Board acknowledges that the Veteran feels that the rating criteria in 38 C.F.R. § 4.85 is too constrictive; however, this is the regulation that is provided.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008). First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  While the Veteran's hearing loss pattern included minimal fluctuations (his 2008 and 2013 examinations were very similar), the criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  Indeed, the Veteran's complaints of functional impairment from his hearing loss are that he has difficulty hearing in crowded spaces, difficulty hearing women's voices, and difficulty hearing the television.  These are all common complaints.  He has made no arguments that his hearing loss has caused a marked interference with employment, and there is no evidence of any hospitalizations related to hearing loss.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of an increased rating for the Veteran's service-connected bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



REMAND

Initially, the Board notes that the Veteran contends that he developed skin disorders and a nerve/muscle disability due to his service, to include exposure to herbicides in Vietnam.  The Veteran's DD 214 shows that he earned the Vietnam Service Medal and Republic of Vietnam Campaign Medal; however, the criteria for receipt of these awards did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DOD 1348.33-M, C6.5 at 48 (September 2006).  While the claims file contains his service treatment records, it does not contain his personnel records or information from the JSRRC regarding whether or not he served in the Republic of Vietnam.  As one of his theories of entitlement for each claim is that he was presumptively exposed to Agent Orange, the Board must remand so that a determination can be made if he served in the Republic of Vietnam.

In June 2008, the Veteran was afforded a VA skin examination.  He was noted to have been treated for warts on his hands in service.  He had a "longstanding history of bumps on his face and a rash on his chest."  He showed the examiner a May 1973 record for treatment by dermatology at the Allen Park VA Medical Center.  On examination he had some papules.  He was diagnosed with acne rosacea, and an erythematous rash on his chest.  He was noted to have a history of warts in service which resolved.  The examiner noted that his current skin rash was "not suggestive of the warts on the hands treated in service."

The May 1973 treatment record noted the Veteran had 13 cystic lesions on his chest and shoulders.  The notation indicated to rule out steatocystoma multiplex, and diagnosed psoriasis.

In 1978, while being treated for his Guillain-Barre Syndrome, the Veteran was noted to initially have a rash that was questionably due to sunburn.  He was then diagnosed with contact dermatitis and folliculitis.

In July 1999, the Veteran was treated for cysts on his chest and flank.  In December 2002, he was treated for kerotic warts.

In March 2013, the Veteran was afforded a second VA skin examination.  He was noted to have rosacea and eczematous dermatitis.  The examiner noted the Veteran's statement that he was treated at Allen Park VAMC after his discharge from service, and was treated for cysts, but noted that the records were not available.  The examiner noted that he had recently been treated for seborrheic keratosis, and spongiotic dermatitis with mild post inflammatory pigmentary alterations.  The examiner opined "the Veteran's current skin condition rosacea and eczematous dermatitis are not related to chloracne or acneiform disorders or presumptive conditions from Agent Orange exposure."  The examination is, unfortunately, inadequate.  The claims file does contain the Allen Park VAMC records of treatment for cysts from 1973.  Additionally, although the examiner noted that the Veteran's current skin disorders are not presumptive skin conditions or related to chloracne, the examiner also needs to address whether exposure to Agent Orange is at least as likely as not the cause for his current skin disorders.  As such, an additional VA examination should be scheduled.

The Veteran has stated that he was recently diagnosed with chloracne.  On remand, ongoing VA treatment records must be obtained.    38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Lastly, the Veteran's claim of entitlement to service connection for residuals Guillain-Barre Syndrome has not been properly addressed by a VA examination.  During the Veteran's June 2008 VA skin examination he was asked about his "leg condition."  The Veteran reported that he could not recall a prior "leg condition," and that he had no current complaints about his legs.  Given the Veteran extensive hospitalization for Guillain-Barre Syndrome, and his need to relearn the function of his arms and legs and speech, it seems unlikely that the Veteran would have forgotten about his experience.  Therefore, it is likely that the Veteran did not understand that the VA examiner was asking about his nerve/muscle damage claim.  As such, the Veteran has not been afforded a VA examination regarding his nerve/muscle damage claim.  The Veteran's wife has provided statements that she has witnessed that he still has residuals of the 1978 illness.  Although the Veteran did not have symptoms of Guillain-Barre Syndrome in service, he has provided a theory of entitlement that his exposure to Agent Orange caused his nerve/muscle damage.  On remand, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records identified by Veteran or in the record, particularly any dermatology records, to include any records about chlorance.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Determine, through official sources or through obtaining the Veteran's personnel record, if he served in the Republic of Vietnam.

3.  To the extent possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for a skin disorder during an active flare-up.  Virtual records, the claims file, and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  

The examination report must include responses to the each of the following items: 

(a) Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that any current skin-related disability (any skin disorder diagnosed since 2008) is causally or etiologically related to his active military service, to include his diagnoses of warts.  The examiner should also note the May 1973 treatment for cysts, and indicate if the cysts are related to any current skin disorder.

(b) Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that any current skin-related disability is due to exposure to Agent Orange.

The examiner should provide a detailed rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine if he has any current nerve/muscle damage, to include residuals of his 1978 Guillain-Barre Syndrome.  The examiner should review the claims file, Virtual VA and this remand in conjunction with the interview and physical VA examination.

(a) If the Veteran has any current nerve/muscle damage, to include any residuals from his Guillain-Barre Syndrome, then the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that the current disability is due to or related to his active service.

(b)  Provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that any current residuals of Guillain-Barre Syndrome/nerve or muscle damage is due to exposure to Agent Orange.  

The examiner should provide a detailed rationale for all opinions expressed.

5.  Thereafter, the RO/AMC shall readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


